SUPPLEMENT DATED AUGUST 11, 2014 to PROSPECTUSES DATED MAY 1, 2014 FOR MASTERS CHOICE, MASTERS FLEX, MASTERS EXTRA, REGATTA PLATINUM, AND REGATTA GOLD PROSPECTUS DATED MAY 1, 2012 FOR REGATTA CHOICE PROSPECTUS DATED APRIL 29, 2011 FOR MASTERS ACCESS PROSPECTUS DATED MAY 1, 2008 FOR REGATTA EXTRA PROSPECTUSES DATED MAY 1, 2007 FOR REGATTA CHOICE II AND REGATTA FLEX II PROSPECTUS DATED JULY 18, 2006 FOR REGATTA CLASSIC PROSPECTUSES DATED APRIL 11, 2006, AS SUPPLEMENTED DECEMBER 29, 2006, AND PROSPECTUSES DATED MAY 1, 2006 FOR MASTERS IV AND MASTERS VII PROSPECTUSES DATED MAY 1, 2006 FOR REGATTA FLEX FOUR AND REGATTA ACCESS ISSUED BY DELAWARE LIFE INSURANCE COMPANY (FORMERLY KNOWN AS SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.)) DELAWARE LIFE VARIABLE ACCOUNT F (FORMERLY KNOWN AS SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F) On July 31, 2014, shareholders approved the reorganization of the following MFS Variable Insurance Trust II funds (each an “Acquired Fund”) into the corresponding acquiring fund (each an “Acquiring Fund”) after the close of business on August 8, 2014: Acquired Fund Acquiring Fund MFS® Value Portfolio was reorganized into MFS® Value Series MFS® Utilities Portfolio was reorganized into MFS® Utilities Series MFS® New Discovery Portfolio was reorganized into MFS® New Discovery Series MFS® Value Portfolio, MFS® Utilities Portfolio, and MFS® New Discovery Portfolio are no longer available for investment and all references to the funds are hereby deleted from the prospectus. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Masters/Regattas (US)8/2014
